Citation Nr: 0726319	
Decision Date: 08/22/07    Archive Date: 08/29/07	

DOCKET NO.  03-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or based on 
being permanently housebound.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from March 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Reno, Nevada, that denied entitlement to the benefit 
sought.  

The case was previously before the Board in July 2005 and 
again in June 2006 at which time it was remanded for 
procedural and substantive purposes.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has obtained and developed all 
evidence necessary for an equitable disposition of the claim.  

2.  The veteran has been in receipt of a permanent and total 
disability rating for pension purposes from October 29, 1993.  
He has a number of disabilities, including:  Major 
depression, rated as 50 percent disabling; sleep apnea with 
CPAP machine, rated as 50 percent disabling; coronary artery 
disease, rated as 30 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; refractive ametropia of myopia 
and astigmatism, rated as 10 percent disabling; and 
hypertension, also rated as 10 percent disabling.  His 
combined disability evaluation for pension purposes is 
90 percent.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in either eye, or 
concentric contraction of the visual fields to 5 degrees or 
less.  Also, he is not a patient in a nursing home because of 
mental or physical incapacity.  

4.  The veteran's various disabilities are not shown to cause 
him to be unable to care for most of his personal daily needs 
without regular aid and attendance of another person, nor is 
he shown to be unable to protect himself from the hazards and 
dangers of his daily environment because of his disabilities.  

5.  The veteran is not shown to be substantially confined to 
his home or his immediate premises because of the severity of 
his disabilities.  


CONCLUSION OF LAW

The criteria for special monthly pension due to the need for 
the regular aid and attendance of another person or because 
of being permanently housebound have not been met.  
38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA in 2000, codified at 
38 U.S.C.A. §§ 5102-5103A and 5107, significantly changed the 
law during the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  The VCAA 
provisions include an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with a claim.  
In the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The case has been remanded on two separate occasions by the 
Board in order to ensure compliance with the VCAA and other 
procedural and substantive matters.  With respect to the 
Dingess requirements pertaining to the matter in which the RO 
determines effective dates and disability ratings, an April 
2006 communication from the RO provided information regarding 
disability ratings and effective dates.  The veteran has been 
provided with examinations, including one in November 2006.  
The report of the examination is of record and has been 
carefully reviewed.  Based on the foregoing, the Board finds 
that VA fulfilled its duties under the VCAA to notify and to 
assist the veteran, and, thus, no additional assistance or 
notification is required at this time.

Pertinent Law and Regulations

Increased pension is payable to a veteran by a reason of need 
for aid and attendance or by reason of being housebound.  
38 C.F.R. § 3.351(a) (1).  The basic criteria for determining 
the need for regular aid and attendance include the inability 
of the claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, and 
so forth); inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular principal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2006).  

To establish entitlement to special monthly compensation 
based on housebound status, the rate of pension payable to a 
veteran who is entitled to pension under 38 U.S.C.A. § 1521 
and who is not in need of regular aid and attendance shall be 
as described in 38 U.S.C.A. § 1521(e) if, in addition to 
having a single permanent disability rated 100 percent 
disabling under VA's Schedule for Rating Disabilities, the 
veteran has:  (1) Additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or; (2) is permanently housebound by reason 
of a disability or disabilities.  This requirement is met 
when the veteran is substantially confined to his dwelling 
and immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities will result in confinement that 
will continue throughout his lifetime.  38 C.F.R. § 3.351(d)

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on all 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The pertinent evidence of record includes the report of a 
general medical examination accorded the veteran by VA in 
January 2005.  The claims file was reviewed by the examiner.  
The veteran was currently receiving treatment for diabetes, 
heart disease and sleep apnea.  He was using a CPAP machine.  
He was also taking medication for hypertension.  Diagnoses 
included diabetes, hypertension, atherosclerotic heart 
disease, chronic depression, and sleep apnea.  It was noted 
that he did not require an attendant in reporting for the 
examination.  He was not hospitalized and was described as 
not permanently bedridden.  He had corrected vision of 20/20.  
He was described as able to manage his benefit payments and 
his own interests without restrictions.  He was also 
described as able to protect himself from the hazards and 
dangers of his daily environment.  No loss of memory was 
reported.  There was no indication of poor balance that would 
affect his ambulation.  He was described as able to perform 
activities of daily living.  He was reported to be 
100 percent mobile and able to drive.  It was noted he 
traveled beyond the premises of his home every day.  He 
stated that he lived 100 miles away from Las Vegas on a 10-
acre farm and walked to his neighbor's home 1 mile away, 
about 3 to 4 times a week.  

Clinical and other findings at that time included a report 
that there were no restrictions of the veteran's upper 
extremities.  He was described as able to do all activities 
of daily living.  With regard to the lower extremities, there 
were no functional restrictions.  There was no muscle atrophy 
and there were no contractures or lack of coordination.  The 
veteran had weakness which was described as age consistent.  
He exhibited no deficits on weight bearing, balance, or 
propulsion.  There was no limitation of motion or deformity 
involving the cervical, thoracic, or lumbar spine.  He was 
able to walk without the assistance of another person for 
about 1/2 to 1 mile.  He did not use any mechanical aids.  He 
was able to leave his home every day to visit neighbors and 
no restrictions were noted in general.

The veteran was afforded another compensation and pension 
examination by VA in November 2006.  The claims file was 
reviewed by the examiner.  It was noted the veteran was 
restricted in his activities because he was overweight.  He 
was reported as 247 pounds with a height of 5 feet 8 inches.  
Findings included no visual impairment.  He was seen by an 
ophthalmologist and was not found to have any evidence of 
retinopathy.  He was described as a diabetic who was insulin-
dependent.  The diabetes was reported to be very poorly 
controlled.  He had cardiac disease with two stents inserted.  
He also had hypertension.  However, it was noted that he did 
not need the assistance of another person in attending to the 
ordinary hazards of daily living.  He was not restricted to 
his home.  He was described as able to go out as he pleased.  
He did not require an attendant when reporting to the 
examination.  Eye sight was reported as 20/50 with glasses.  
He was not permanently bedridden and was not hospitalized.  
Although he referred to some loss of memory and claimed that 
he had PTSD, he was not under the care of a psychiatrist.  

On physical examination there were no functional 
restrictions.  He was able to walk about 2 miles each day.  
He also had the ability to self-feed, fasten his clothing, 
bathe, shave, and attend to the other basic daily needs.  
There were no functional restrictions with reference to the 
extent of limitation of motion.  He exhibited no muscle 
atrophy and no contractures.  Notation was made of some 
weakness because of his obesity.  Other findings were 
essentially similar to the examination in 2005.  Diagnoses 
were:  Morbid obesity; diabetes mellitus; sleep apnea; 
essential hypertension; depression/PTSD; coronary artery 
disease with two stents.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's various disabilities do not 
render him so helpless as to require the regular aid and 
attendance of another person and do not render him 
essentially housebound.  

His belief that he is in need of the extra benefit of special 
monthly pension has been given due consideration.  However, 
as a lay person he is not qualified to opine on matters 
requiring medical knowledge, such as the severity of his 
disabilities and their impact on his ability to meet his 
basic daily needs or be permanently housebound.  See 
Bostain v. West, 11 Vet. App. 124 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App.183 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

The record shows there was specific data by VA examiners in 
2005 and again in 2006 that the veteran essentially had no 
functional restrictions involving extremities, had the 
capacity to protect himself from the hazards and dangers of 
his daily environment, was not restricted to his home, and 
did not need the assistance of another person in attending to 
his basic daily needs.  Accordingly, the claim is denied.  


ORDER

Special monthly pension to due to the need for the regular 
aid and attendance of another person or on being permanently 
housebound is denied.  


	                        
____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


